IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44547

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 547
                                                )
       Plaintiff-Respondent,                    )   Filed: August 9, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JACK J. COONEY, JR.,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Jeff M. Brudie, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of three years, for felony driving under the influence of alcohol, drugs
       and/or any other intoxicating substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jack J. Cooney, Jr. was found guilty of felony driving under the influence of alcohol,
drugs and/or any other intoxicating substance, Idaho Code §§ 18-8004(1)(a) and 18-8004(9).
The district court imposed a unified ten-year sentence, with three years determinate. Cooney
filed a timely Idaho Criminal Rule 35 motion, which the district court denied. 1 Cooney timely
appeals, contending that the district court abused its discretion when it declined to place him on
probation.



1
       Cooney does not appeal the district court’s denial of his Idaho Criminal Rule 35 motion.
                                                1
       Sentencing is a matter for the trial court’s discretion. That discretion includes the trial
court’s decision regarding whether a defendant should be placed on probation. I.C. § 19-
2601(3); State v. Reber, 138 Idaho 275, 278, 61 P.3d 632, 635 (Ct. App. 2002). Both our
standard of review and the factors to be considered in evaluating the reasonableness of the
sentence are well established and need not be repeated here. See State v. Hernandez, 121 Idaho
114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51,
680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710
(Ct. App. 1982). Applying these standards, and having reviewed the record in this case, we
cannot say that the district court abused its discretion.
       Therefore, Cooney’s judgment of conviction and sentence are affirmed.




                                                   2